Case: 10-10348 Document: 00511315224 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-10348
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE MANUEL MUNIZ-SOLIS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:09-CR-68-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Manuel Muniz-
Solis (Muniz) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Muniz has filed a response.
Muniz’s claim that he should have received credit for the time he spent in state
custody was not cognizable before the district court, and it is not cognizable on
direct appeal. See United States v. Wilson, 503 U.S. 329, 332-37 (1992). If
Muniz seeks judicial review of the Bureau of Prisons’ determination regarding

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10348 Document: 00511315224 Page: 2 Date Filed: 12/08/2010

                                 No. 10-10348

credit for the time he spent in state custody, he may file a 28 U.S.C. § 2241
petition for writ of habeas corpus after exhausting his administrative remedies.
See id. at 335-36. Our independent review of the record, counsel’s brief, and
Muniz’s response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2